558 N.E.2d 829 (1990)
METHODIST HOSPITAL OF INDIANA, INC., Appellant,
v.
Robert W. RAY, Appellee.
No. 49S02-9008-CV-557.
Supreme Court of Indiana.
August 27, 1990.
David S. Allen, Todd J. Kaiser, Kevin Charles Murray, Locke Reynolds Boyd & Weisell, Indianapolis, Sydney F. Arak, Susan M. Staubach, Methodist Hosp. of Indiana, Inc., Indianapolis, for appellant.
Earl C. Townsend, Jr., Earl C. Townsend III, Townsend Yosha & Cline, Indianapolis, for appellee.
PER CURIAM.
This case involves a claim by Robert W. Ray that he contracted Legionnaire's Pneumonia Virus while hospitalized at Methodist Hospital for kidney stone removal. In his complaint against Methodist, Ray alleged that the hospital negligently allowed its premises to become "infested and infected" with the virus. Methodist filed a motion to dismiss alleging that the trial court lacked subject matter jurisdiction, inasmuch as the case had not been submitted to a Medical Review Panel pursuant to the Indiana Malpractice Act, I.C. 16-9.5-1-1 et seq. The Marion Circuit Court denied the motion, and the Court of Appeals affirmed.
The Court of Appeals held that the Act does not apply to all claims made by a patient against a qualified health care provider. Methodist Hospital of Indiana, Inc. v. Ray (1990), Ind. App., 551 N.E.2d 463, 469. The Court of Appeals further ruled that Methodist had failed to meet its burden of establishing that the Act applied to Ray's claim. Id. at 467. However, the Court of Appeals noted the possibility that discovery or litigation could produce facts indicating that this case does fall within the Act's scope. Id. at 469.
This Court hereby grants transfer and, pursuant to Ind. Appellate Rule 11(B)(3), adopts the Court of Appeals' opinion in this case.